This is an action of tort for injuries sustained when the plaintiff, after traveling as a passenger on a bus owned and operated by the defendant, disembarked and stepped into a depression in the public street. A jury returned a verdict for the plaintiff. The only question raised by the defendant’s bill of exceptions *848with which we concern ourselves is the sufficiency of evidence to warrant a finding for the plaintiff, which was raised by the defendant’s motion for a directed verdict and by its motion for entry of a verdict under leave reserved, both of which motions were denied. It is well-settled that “[w]hen a passenger steps from the car upon the street, be becomes a traveller upon the highway, and terminates his relations and rights as a passenger, and the railway company is not responsible to him as a carrier for the condition of the street, or for his safe passage from the car to the sidewalk.” Creamer v. West End St. Ry. 156 Mass. 320, 321 (1892). See also Tefft v. Boston Elev. Ry. 285 Mass. 121 (1934); Lee v. Boston Elev. Ry. 182 Mass. 454, 456 (1903); McManus v. Boston Elev. Ry. 262 Mass. 519, 521 (1928). In the circumstances of this case, therefore, the defendant was entitled to a directed verdict. The defendant’s exceptions to the denial of its motions for a directed verdict and for entry of a verdict for the defendant under leave reserved are sustained. Judgment is to be entered for the defendant.
Gerald M. Coakley for the defendant.

So ordered.